Dissenting Opinion by
Judge Palladino:
I dissent.
The majority agrees with the trial courts holding that the monies collected are not fines but are a reasonable charge relating to the expenses the County incurs in administering the ARD program. The clear language of 75 Pa. C. S. §3731(e)(8) mandates a contrary conclusion.
Although this case implicates various amendments to the statutes at issue, none of the amendments changes the fundamental intent of the legislature to mandate that half the monies at issue are to go to municipal corporations. At the present time, section 3731(e)(8) provides as follows:
(e) Penalty—
(8) With the exception of program costs referred to in section 1548(e) or any restitution referred to in this section, and with the exception of any fees imposed pursuant to paragraph (6)(vi)[1] which shall be distributed to the affect*526ed municipal corporation, any fee or financial condition imposed by a judge as a condition of Accelerated Rehabilitative Disposition or any other preliminary disposition of any charge under this section shall be distributed as provided for in 42 Pa. C. S. §§3571 (relating to Commonwealth portion of fines, etc.) and 3573 (relating to municipal corporation portion of fines, etc.).
The italicized material was added by a 1986 amendment. However, the plain meaning of the statute, regardless of the amendment, requires any fee or financial condition to be distributed according to 42 Pa. C. S. §3573.
Section 3731(e)(8), 75 Pa. C. S. §3731(e)(8), clearly requires the distribution of fees and -financial conditions in accordance with 42 Pa. C. S. §3573. The only exceptions to that distribution scheme are program costs referred to in section 1548(e),2 restitution ordered pursuant to section 3731(e)(6)(ifi),3 and fees imposed to cover the reasonable costs, if any, of a municipal corporation in connection with an ARD case.4 The restitution reference is, presumably, to section 3731(e)(6)(iii) which provides that the court may order the defendant to make “restitution to any person who incurred determinable financial loss as a result of the defendants actions which resulted in a charge of violating this section.” I cannot agree with the trial courts reasoning that the costs at issue here are reimbursement to the County for the *527costs of court supervision.5 Furthermore, the trial court erroneously equated this reimbursement with the restitution referred to in 75 Pa. C. S. §3731(e)(6)(iii).6
Finally, I do not believe that the legislatures addition of subsection (6)(vi) to section 37317 is of any significance here. The trial court stated: “If the Legislature had intended to include the administrative costs such as those imposed by the County of Lebanon in the distribution scheme set forth in 42 Pa. C.S.A. §3573, the enactment of [subsection (6)(vi)] would have been unnecessary.” Lebanon County Distribution of Fees or Financial Conditions Imposed in ARDIDUI Cases (No. 87-00527, filed December 28, 1987), slip op. at 13, Pa. D. & C. 3d , (1988). It is clear to me that the legislature did intend to include the costs at issue here in the distribution scheme set forth in 42 Pa. C. S. §3573. I note again the language of 75 Pa. C. S. §3731(e)(8): “[A]ny fee or financial condition imposed by a judge as a condition of Accelerated Rehabilitative Disposition . . . shall be distributed as provided for in 42 Pa. C. S. §3573. ...” I submit, that the legislatures intent could not be more evident.

 Paragraph (6)(vi), which was also added by a 1986 amendment, provides that, in addition to any other conditions imposed *526pursuant to acceptance into the ARD program, a judge may impose: “A fee to cover the reasonable costs, if any, of a municipal corporation in connection with a charge brought under this section which results in Accelerated Rehabilitative Disposition”. 75 Pa. C. S. §3731(e)(6)(vi).


 75 Pa. C. S. §1548(e).


 75 Pa. C. S. §3731(e)(6)(iii).


 See note 1.


 Such supervision is authorized by 75 Pa. C. S. §3731(e)(6)(v).


 See Lebanon County Distribution of Fees or Financial Conditions Imposed in ARDIDUI Cases (No. 87-00527, filed December 28, 1987), slip op. at 12, Pa. D. & C. 3d , (1988).


 75 Pa. C. S. §3731(6)(vi).